Citation Nr: 0521142	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE


Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was before the Board in 
June 2004 when it was remanded for additional development.


FINDING OF FACT

The veteran's insulin dependent diabetes mellitus has not 
necessitated regulation of his activities.


CONCLUSION OF LAW

The criteria for a higher initial rating for diabetes 
mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
veteran's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the case at hand, the veteran was provided the notice 
required under the VCAA and the implementing regulations by 
letters dated in April 2003 and June 2004 and the statement 
of the case issued in August 2003.  He was given ample time 
to respond.  Thereafter, the claim was readjudicated in May 
2005.  In this case, there is no indication or reason to 
believe that the RO's decision would have been different had 
the claim not been adjudicated before the notice required by 
the VCAA and the implementing regulations was provided.  
Therefore, the Board believes that any procedural error by 
the RO was not prejudicial to the veteran.

Moreover, with respect to the issue decided herein, all 
pertinent, available evidence has been obtained.  In 
addition, the veteran underwent an appropriate VA medical 
examination.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

Accordingly, the Board will address the merits of the claim. 

Factual Background

The veteran served on active duty from November 1967 to 
October 1971.  His service medical records note no complaints 
or findings related to diabetes mellitus.  However, service 
personnel records note that the veteran served in the 
Republic of Vietnam from September 1969 to September 1970.

Treatment records from Framingham Union Hospital dated from 
October 2000 to February 2001 note that the veteran had 
recently been diagnosed with diabetes.  It was noted that the 
veteran was taking insulin.  In February 2001, the veteran 
was admitted to the hospital with complaints of light 
headedness, vomiting, polydipsia and polyuria.  Upon 
examination, the veteran appeared dehydrated.  He had 
diabetic ketoacidosis.  He was admitted to intensive care and 
treated with an insulin drip.

In March 2001, the veteran submitted a claim for service 
connection for diabetes mellitus.

A September 2001 VA examination report notes that the veteran 
was diagnosed with diabetes at age 51.  Currently, he was on 
insulin and monitored his blood sugar four times a day.  The 
veteran reported that he was not on any specific diet, but he 
watched his intake of carbohydrates.  He reported one episode 
of ketoacidosis associated with the initial symptoms of 
diabetes.  He also reported weekly episodes of hypoglycemia, 
which he treated himself by eating candy.  The veteran 
reported that he saw an ophthalmologist earlier that year; no 
diabetic eye changes were reported.  The examiner noted that 
the veteran's normal weight was 200 pounds, and his current 
weight was 205 pounds.  The veteran complained of tingling in 
his fingers associated with the cold for the past two years, 
and possible intermittent paresthesias involving his feet for 
the past year.  The impression was insulin dependent diabetes 
mellitus.

By rating decision dated in December 2001, the RO granted 
service connection for diabetes mellitus, and assigned a 20 
percent evaluation, effective from March 2001.  The veteran 
appealed the rating assigned.

In a statement received by the RO in January 2003, the 
veteran stated that he must monitor the types and amounts of 
food he eats.  He stated that he tested his blood and 
injected insulin several times a day.  

By letter dated in June 2004, the veteran was asked to 
provide identifying information and any necessary 
authorization to enable the RO to obtain records pertaining 
to his treatment for diabetes mellitus.  The veteran has not 
responded to this letter.

A January 2005 VA examination report notes the veteran's 
history of diabetes since 2000.  Currently, the veteran was 
taking both insulin and NPH.  The veteran reported that he 
had last seen an ophthalmologist about a year ago, and no 
diabetic eye changes were noted.  The veteran had no history 
of weight changes.  He had no recent history of 
hospitalization for hypoglycemia or ketoacidosis.  One or two 
times a year, the veteran experienced hypoglycemic symptoms; 
however, he took care of the symptoms on his own and did not 
go to the hospital.  The veteran also complained of minimal 
tingling in his fingers.  He denied any history of high blood 
pressure, coronary vascular disease, other vascular 
conditions, claudication in the legs, or bladder or bowel 
incontinence.  The examiner noted that the veteran had no 
restriction of activities from diabetes mellitus.  Upon 
examination, the veteran was well built and well nourished.  
The veteran had normal sensation to light touch and pinprick 
in both the upper and lower extremities.  The veteran 
reported that he saw his diabetic care provider once every 
three months.  The diagnosis was insulin dependent diabetes 
mellitus.  The examiner stated that the veteran "probably 
has a mild diabetic neuropathy with no signs of diabetic 
retinopathy."  The examiner also stated that the veteran 
"probably [has] early diabetic nephropathy from the 
diagnosis of microalbuminuria."

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The RO assigned an initial 20 percent rating for diabetes 
mellitus, effective March 2001.  The veteran contends that a 
higher initial evaluation is warranted for his diabetes 
mellitus.  

A 10 percent rating is warranted for diabetes mellitus 
manageable by restricted diet only.  A 20 percent rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Diabetes mellitus requiring insulin, restricted 
diet and regulation of activities, with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated warrants a 60 percent 
rating.  A total evaluation of 100 percent is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2004).  

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2004). 

The evidence demonstrates that the veteran's diabetes is 
insulin dependent and is treated through the use of diet.  
The veteran's diabetes has not required any regulation of his 
activities.  Moreover, the veteran has denied experiencing 
any episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization.  He has indicated that he sees his 
diabetic care provider once every three months.  In sum, the 
evidence shows that the veteran's diabetes mellitus does not 
more nearly approximate the criteria for 40 percent rating 
than those for a 20 percent rating at any time during the 
initial evaluation period.

Finally, the medical evidence shows some other complications 
of the veteran's diabetes mellitus.  Specifically, the 
January 2005 VA examiner noted the presence of mild diabetic 
neuropathy and probable early diabetic nephropathy.  As 
previously noted, Diagnostic Code 7913 directs that 
complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation and that noncompensable 
complications are considered part of the diabetic process.  
38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  A rating 
of 100 percent for diabetes mellitus could not be assigned in 
this case; therefore, any complications of diabetes mellitus, 
must be evaluated as separate disabilities.  However, because 
the medical evidence of record shows that the veteran had 
normal sensation to light touch and pinprick in both the 
upper and lower extremities, and that he had no bladder 
problems or history of high blood pressure, compensable 
evaluations for neuropathy and nephropathy are not warranted.  
See 38 C.F.R. §§ 4.115a, 4.124a, Diagnostic Code 8616 (2004).

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for diabetes mellitus must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


